02-11-280-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00280-CV
 
 



Annabelle Veverka


 


APPELLANT




 
V.
 




Justin Denapoli


 


APPELLEE



 
 
----------
FROM County
Court at Law No. 2 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          The
trial court signed a final order granting Appellee Justin Denapoli’s motion for
summary judgment on December 10, 2010.  Appellant Annabelle Veverka timely
filed a motion for new trial on January 7, 2011, which extended the deadline to
file the notice of appeal until ninety days after December 10, 2010, see
Tex. R. App. P. 26.1(a), but she did not file the notice of appeal until July
29, 2011, over four months beyond the expiration of the ninety-day period.  To
the extent that Veverka attempts to appeal from the June 29, 2011 order denying
her motion for new trial, the trial court’s plenary power expired after 105
days from the date the trial court signed the order granting Denapoli’s motion
for summary judgment; therefore, the order denying Veverka’s motion for new
trial is void.  See Tex. R. Civ. P. 329b(c), (e).
          On
August 12, 2011, we notified Veverka of our concern that we lack jurisdiction
over this appeal because the notice of appeal was not timely filed.  We
informed Veverka that the appeal may be dismissed for want of jurisdiction
unless she or any party desiring to continue the appeal filed with the court on
or before August 22, 2011, a response showing grounds for continuing the
appeal.  Veverka filed a motion to retain the appeal, which we construe as her
response, but it does not show grounds for continuing the appeal.
          An
untimely notice of appeal fails to vest jurisdiction in the court of appeals.  See
Tex. R. App. P. 25.1; Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex.
1997).  Accordingly, we dismiss this appeal for want of jurisdiction.  See
Tex. R. App. P. 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED:  September 29,
2011




[1]See Tex. R. App. P. 47.4.